       Case 1:20-cv-03387-LTS-GWG Document 25 Filed 06/23/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
TRADIVERSE CORPORATION,                                :       ORDER

                          Plaintiff,                  :        20 Civ. 3387 (LTS)(GWG)

                                                      :
                 -against-
                                                      :
LUZAR TRADING S.A.,
                                                      :
                           Defendant.
-------------------------------------------------------x
Gabriel W. Gorenstein, United States Magistrate Judge

        The parties to this case and the related case docketed as 20 Civ. 623 seek to have the
Court either confirm or vacate two separate arbitration awards involving Tradiverse Corporation
and Luzar Trading S.A. We will refer to the arbitrations by the dates the final awards were
issued. The arbitration at issue in 20 Civ. 623 is the “December 2019” arbitration. The
arbitration at issue in 20 Civ. 3387 is the “March 2020” arbitration (sometimes referred to as the
“Sredna Gora” arbitration after the vessel involved). 1 Now before the Court is Tradiverse’s
application to obtain discovery on the issue of arbitrator bias relating to both arbitrations (Docket
## 13, 19, 21).

        Judge Dolinger ably laid out the principles applicable to discovery in cases seeking to
confirm or vacate arbitrations in Frere v. Orthofix, Inc., 2000 WL 1789641, *4 (S.D.N.Y. Dec. 6,
2000). As Judge Dolinger pointed out, discovery in a post-arbitration proceeding is “available
only in limited circumstances, where relevant and necessary to the determination of an issue
raised by such an application.” Id. (collecting cases); accord Transatlantic Lines, LLC v. Am.
Steamship Owners Mutual Protection and Indemnity Assoc., 253 F. Supp. 3d 725, 734 (S.D.N.Y.
2017). Further, a court must carefully control any discovery because an “arbitration is intended
to be a relatively prompt and inexpensive procedure.” Frere, 2000 WL 1789641 at *4 (collecting
cases). The promise of a prompt and inexpensive procedure would be vitiated if a court does not
appropriately limit discovery. Additionally, “any inquiry that is targeted at the arbitrator is
particularly suspect, since the arbitrator’s coerced involvement in post-award litigation will
inevitably intrude upon the arbitrator’s quasi-judicial function and discourage qualified
individuals from offering their services as arbitrators.” Id. (collecting cases).

        Most of the discovery Tradiverse seeks does not have a direct relationship to either
arbitration but rather to an entirely different proceeding. That proceeding involved what is called

        1
            Unless otherwise noted, citations to docket entries in this Order refer to 20 Civ. 3387.
                                                           1
      Case 1:20-cv-03387-LTS-GWG Document 25 Filed 06/23/20 Page 2 of 5



a “Clause 20” application made by Tradiverse to a trade association — the North American
Export Grain Association (“NAEGA”) — which, if approved, would have found Tradiverse’s
failure to fully perform the contract involved in the March 2020 arbitration to be justified. See
Docket # 3 at 6-10. A committee appointed by NAEGA’s president, Gary Martin, considered
Tradiverse’s Clause 20 application and rejected it. See id. Tradiverse views the NAEGA
proceeding as tainted by improprieties, including, among other things, involvement by Martin
and Luzar in the Clause 20 decision; payments by Luzar to Archer-Daniels-Midland (“ADM”),
which was the employer of Michael Kaye, one of the three individuals appointed to serve on the
NAEGA committee; and pre-existing hostility between ADM and Tradiverse. See id. at 2; see
also Docket # 13; Docket # 21.

        In its discovery application, Tradiverse seeks to depose Martin, Kaye, and one of the
arbitrators, Andrew Marting, 2 and to obtain from them (1) information pertaining to payments
from Luzar to ADM; (2) documents that NAEGA designated as privileged; (3) a joint defense
agreement between NAEGA and Luzar; and (4) information pertaining to a seminar in Japan
presented by NAEGA president Gary Martin along with Sam Bonilla and Marting, who were the
individuals designated by Tradiverse to serve on the March 2020 and December 2019 arbitration
panels, respectively. See Docket # 13.

        While we find that the explanations in the record render many of Tradiverse’s allegations
innocuous, see, e.g., Docket # 4-1 at 14; Docket # 28 in 20 Civ. 623 at 6 n.3, the fundamental
problem with these requests is that they largely relate to NAEGA and the “Clause 20”
proceeding — not to the two arbitrations at issue here. Moreover, while NAEGA’s rejection of
the “Clause 20” application figured in the decision of the March 2020 arbitration panel, the
decision in fact overturned NAEGA’s rejection of Tradiverse’s “Clause 20” application. That is,
the March 2020 arbitration panel found that Tradiverse’s “Clause 20” application should have
been granted and issued its decision in accordance with that finding. See Docket # 4-1 at 16-19
(March 2020 final award). For these reasons, we conclude that the vast bulk of Tradiverse’s
discovery requests — relating to the behavior of the NAEGA panel, any alleged payment to the
employer of a member of that panel, any joint defense agreement between NAEGA and Luzar,
any involvement by Luzar and Martin in the NAEGA decision, and NAEGA’s documents — are
simply not relevant to this case. And even if we could find some marginal relevance, given our
obligation to circumscribe discovery in the arbitration context to that which is necessary as well
as our obligation to permit discovery only to the extent that it is “proportional” to the needs of
the case, and to consider the importance of the discovery and its burdens, see Fed. R. Civ. P.
26(b)(1), we have no trouble concluding that Tradiverse is not entitled to discovery regarding the
NAEGA proceeding.
      Tradiverse’s view is that it must be permitted to “connect the dots” and that if NAEGA or
the NAEGA panel members were in fact biased, that bias must have infected the arbitrators in

       2
          Although Tradiverse’s papers consistently refer to “Andrew Martling” (Docket ## 13,
21), the December 2019 arbitration contains the signature of “Andrew Marting” (Docket # 4-2).
We assume this is the correct rendition of his name.
                                                2
      Case 1:20-cv-03387-LTS-GWG Document 25 Filed 06/23/20 Page 3 of 5



the March 2020 proceeding. See Docket # 21 at 2 (asserting that there are “clear and convincing
dots which will be connected by limited further discovery.”).

        We begin by noting that part of Tradiverse’s argument regarding what it characterizes as
a “conspir[acy]” among a vast number of players, see Docket # 3 at 3, involves an attack on the
reasoning of the arbitration panel, see id. at 19 (“both awards demonstrate bias, evident partiality
and the exceeding of authority, with the March 2020 Award abjectly rife with inconsistencies
and containing significant gyrations so as to arrive at a baseless, improper and unsupportable,
seemingly pre-ordained, award in favor of Luzar”). Indeed, one of Tradiverse’s letters in support
of the discovery requests makes the remarkable argument that because the arbitration award was
“unsupportable,” it “could only have been arrived at by abandoning the arbitral dispute and
backing into a pre-ordained result.” Docket # 21 at 2; accord id. at 3 (“Martin, Bonilla and
Martling [sic] worked out a pre-ordained ‘industrial justice’ type decision which ignored the
arbitral disputes and found in favor of Luzar in the face of mounds of contradictory evidence”).
We reject the notion, however, that Tradiverse may obtain discovery of bias based on a claim
that the arbitration awards were incorrectly decided. Further, nothing in the awards themselves
support the notion that the panels were biased. If anything, the March 2020 award’s rejection of
the “Clause 20” finding reflects the opposite. Moreover, if a party’s disagreement with the
reasoning of an arbitration award was a permissible launching pad for obtaining bias discovery,
the losing party to any arbitration could make the case that it is entitled to discovery to determine
whether the arbitrators were biased.

        In the end, the efforts by Tradiverse to connect the various “dots” are fanciful. And we
reject Tradiverse’s apparent argument that it must be given discovery to determine if there is
evidence in existence that would allow it to prove the connection between seemingly unrelated or
irrelevant “dots.” Fed. R. Civ. P. 26(b)(1) permits discovery based on a standard of
“relevan[ce]” — not supposition or surmise. A court cannot permit discovery in the unsupported
hope that the information unearthed through discovery will connect otherwise unrelated or
irrelevant “dots.” 3



       3
          Notably, some of the evidence Tradiverse seeks here was brought into being by its own
actions and thus cannot be viewed as part of a plot against it. Tradiverse seeks a “joint defense
agreement” that existed between Luzar and NAEGA. See Docket # 13 at 3. While it might seem
odd that Luzar and NAEGA would have a joint defense agreement, Tradiverse never discloses in
what context this agreement was reached. It appears from the record, however, that Tradiverse
sued Luzar and NAEGA in Florida state court in an effort to mount a challenge to the Clause 20
proceeding. See Docket # 24-4. Given this additional fact, it is unsurprising that there is a joint
defense agreement between these entities. It also follows that there would be privileged
communications between Luzar and NAEGA that would appear on a privilege log, see Docket
# 4-5, which is another set of documents sought by Tradiverse. Of course, documents relating to
Tradiverse’s litigation against NAEGA and Luzar over the Clause 20 proceeding are irrelevant to
any issues in the cases before this Court.

                                                 3
      Case 1:20-cv-03387-LTS-GWG Document 25 Filed 06/23/20 Page 4 of 5



        Tradiverse’s application uses charged language in an effort to win its point — stating for
example, that “the full scope of nefarious conduct engaged in by Luzar has not yet been
unearthed.” Docket # 3 at 19. In one of its filings, it specifies that the “nefarious conduct”
occurred “by and between Luzar, NAEGA, Gary Martin, Michael Kaye and ADM [Kaye’s
company].” Docket # 20-1 in 20 Civ. 623 at 14. Putting aside the lack of reason to believe there
was anything nefarious about their conduct, none of the persons listed and none of the employees
of the entities listed served as arbitrators in either proceeding. 4 Rather, these are the players in
the “Clause 20” proceeding, which we have already found is not a proper subject of discovery.

        Of all Tradiverse’s discovery requests, only two even remotely relate to any of the
arbitrators in the two arbitrations. One is the request to obtain information about a seminar that
took place in Japan presented by Martin, the NAEGA president, and Bonilla and Marting —
individuals selected by Tradiverse to serve on the arbitration panels. The other is the request to
depose Marting, a member of the December 2019 arbitration panel.

       As to the seminar in Japan, Tradiverse’s evidence about that trip specifically describes
Marting and Bonilla as “senior advisors” to NAEGA, thus rendering the trip to Japan entirely
explicable. See Docket # 4-6. 5 In any event, the seminar itself is a red herring since NAEGA
was not a party to either of the arbitrations. Thus, there is no reason — other than fanciful
speculation — why a seminar involving arbitrators and the head of NAEGA reflects improper
influence by Luzar, the only other party to the arbitration. While the trip could theoretically have
been part of the multi-party “conspir[acy]” (to use Tradiverse’s word, see Docket # 3 at 3) to
deprive Tradiverse of a fair arbitration before the March 2020 panel, that theory is grounded only
in speculation and does not support a request for discovery.

       As for the deposition of Marting, the evidence presented reflects nothing improper in his
conduct. Moreover, it is a well-established rule that arbitrators may not be deposed absent “clear
evidence of impropriety.” Hoeft v. MVL Grp., Inc., 343 F.3d 57, 66 (2d Cir. 2003) (citations
omitted); accord NGC Network Asia, LLC v. PAC P. Grp. Intern., Inc., 511 F. App’x. 86, 89 (2d
Cir. 2013) (citation omitted). Here there is no such evidence, let alone “clear” evidence.

        Confirmation of an arbitration award is supposed to be “a summary proceeding.”
Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984). While discovery in arbitration-
confirmation proceedings is sometimes appropriate, none of the discovery sought by Tradiverse
is necessary to the just and speedy determination of this case; nor does it meet the requirements
of Fed. R. Civ. P. 26(b)(1).

       4
          As described below, there is evidence that two of the arbitrators (the two that were
selected by Tradiverse itself) are “senior advisors” to NAEGA along with other individuals in the
industry, but there is no evidence that they are employees.
       5
          NAEGA’s website lists Marting and Bonilla as senior advisors to NAEGA along with
other individuals. See NAEGA, Leadership and Staff, http://naega.org/the-association-2/child-
page-4 (last visited June 23, 2020).
                                                 4
     Case 1:20-cv-03387-LTS-GWG Document 25 Filed 06/23/20 Page 5 of 5




Conclusion

      The application for discovery (Docket # 13) is denied.

SO ORDERED.

Dated: June 23, 2020
       New York, New York




                                              5
